A single justice of this court denied without a hearing the plaintiff’s petition under G. L. c. 211, § 3 (1992 ed.). There was no error.
In his petition, the plaintiff has named the Newton Division of the District Court Department, its clerk-magistrate, the two judges of that court and the Chief Justice of the District Court Department as defendants. He seeks an order compelling the District Court to allow him to file applications for criminal complaints and an order to issue process on these complaints.
The plaintiff argues error in the failure of the single justice to grant him a hearing at which he might make oral argument. He also claims error in the failure of the single justice to make written findings. The rules for the regulation of practice before a single justice of this court do not require the single justice to grant a hearing or to make findings. See S.J.C. Rule 2:11, as appearing in 382 Mass. 748 (1981).
Moreover, the denial of relief was proper because one is entitled to extraordinary relief under G. L. c. 211, § 3, only when that person has no other legal remedy. See Soja v. T.P. Sampson Co., 373 Mass. 630, 631 (1977).
Furthermore, before the single justice denied this petition, a Superior Court judge had dismissed an action for declaratory and injunctive relief and damages based on essentially the same allegations set forth in his petition. The plaintiff never appealed from that dismissal.
Finally, on the merits, it is settled beyond cavil that a private citizen has no judicially cognizable interest in the prosecution of another. The rights which the plaintiff seeks to enforce criminally are not private but in fact are lodged in the Commonwealth, though he has rights to proceed in a civil action. See Manning v. Municipal Court of the Roxbury Dist., 372 Mass. 315, 317 (1977); Whitley v. Commonwealth, 369 Mass. 961, 962 (1975). See also Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).
In retrospect, this petition might have been avoided if at least the forms for filing the application for criminal process had been furnished to the plaintiff. However, he has not demonstrated the abridgment of any substantive rights by a withholding of the forms.

Judgment affirmed.